Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED DESCRIPTION
1.	Claims 1-20  are pending.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on  05/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
3.	The drawings filed on 05/14/2021  have been accepted by the Examiner.

					Specification
4.	The disclosure is objected to because the use of the trademark “Java” has been noted in this application.  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
Appropriate correction is required. 
Examiner’s Notes
5.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claims 16-20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 16-20 recites the limitation "the computer-readable media" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The examiner interprets the limitation as “the non-transitory computer-readable media”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-2, 4-9, 11-16, 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gonzalez del Solar US 10635728 B2  hereinafter Gonzalez

As per claim 1, Gonzalez  ( US 10635728 B2 )  discloses  generating  a first package comprising a web application  (5) Based on the software implementations from the developer, a compiler can generate web packages for images, texts, or other suitable static content items;(col 2 lines 5-10) ) A page model can then be created for the web application based on the static content items and the manifest”).

Wherein the first package does not contain one or more secondary module of the web application (col 3 lines 20-40, “Several embodiments of the disclosed technology can address at least some of the foregoing challenges by implementing a bundle manifest file that tracks metadata of a bundle. A loader can then use a bundle manifest file for finding compatible versions of a bundle/manifest pair (referred to herein as a “bundle component”) as a dependency of another bundle component. The web application can then retrieve and load the compatible bundle in the web page. In one implementation, a client-side loader identifies an identifier and a compatible version of a bundle component that the dependent bundle component depends on in a bundle manifest. The client-side loader can then retrieve, from a bundle manifest repository, a bundle manifest for a bundle component that is the most recent compatible bundle component. The web application can then retrieve the bundle component implementation using a URL included in the retrieved manifest, and load the retrieved bundle component. Several embodiments of the disclosed technology can thus perform versioning on bundles for loading by a web application, ensuring that a bundle that is loaded based on a dependency is compatible with the dependent bundle”) .clearly shows bundle component file is not in the first package . As used herein, the term “bundle manifest” generally refers to a metadata file for a bundle. The metadata file can include data representing various attributes of the bundle, including, inter alia, an identifier for a manifest/bundle pair, a version of the bundle, dependencies of the bundle, and a URL at which the bundle can be retrieved. As used herein, the term “bundle component” generally refers to a manifest/bundle pair”) and (col 2 lines57-62, “.Multiple modules can be packed into a bundle for improving loading efficiency for a web page because all needed functions can be downloaded in one file for the bundle rather than in multiple files for the modules. Bundling modules can also reduce unwanted exposure of module functions. For instance, a module intended to be used only by a specific unit can be included internally in a bundle for the specific unit, thereby avoiding exposing the module function to external units”) Where “Multiple modules can be packed into a bundle” is the secondary software package   and separated from the first package (web application), the web application can retrieve the bundle component by using the URL clearly shows the bundle component is not inside the first package (web application package)  (10) The bootloader script can be configured to include a loader and embedded bundle components. The embedded bundle components can comprise bundle components that are to be available immediately to the web page upon receiving the page model;
Generating, based on the capabilities of the computing device, a second package comprising the one or more  secondary software modules  (col 4 lines 61-65 “The developer 101 can also create bundle manifests 138 (shown in FIG. 1B) of bundle components by utilizing a manifest builder”) and bundle components are software modules is shown in Abstract (methods of loading a bundle component, comprising a bundle of scripts and a manifest including metadata for the bundle, that is compatible with a dependent bundle component are disclosed herein”)

and wherein the one or more secondary software modules provide the web application additional functionality not provided without the one or more secondary software modules (col 7 lines 14-36  “the manifest retriever 130 can be configured to retrieve a bundle manifest 138 of a bundle component that is depended on by a dependent bundle component of the web application. The bundle manifest 138 can include a network location for retrieving the bundle component to load for the web application. In certain embodiments, the dependent bundle component may not require a dependency until a later time, for example after the dependent bundle components receives a certain user input via the web browser 112 to perform a desired function”) clearly shows without the bundle components (secondary software modules) the web application cannot perform the desired functions; 

sending the first package to a computing device, wherein the computing device is configured to execute the web application (col 1 lines 63-67 “shifting execution of the web applications from the server side to the client side, e.g., on a client computing device”);

receiving, from the computing device and during execution of the web application by the computing device, a request for the one or more secondary software modules (col 7 lines 14-26, “As shown in FIG. 1B, the manifest retriever 130 can be configured to retrieve a bundle manifest 138 of a bundle component that is depended on by a dependent bundle component of the web application. The bundle manifest 138 can include a network location for retrieving the bundle component to load for the web application. In certain embodiments, the dependent bundle component may not require a dependency until a later time, for example after the dependent bundle components receives a certain user input via the web browser 112 to perform a desired function. On demand, the dependent bundle component can request the loader 126 to load the bundle component that dependent bundle component depends on”);

wherein the request for the one or more secondary software modules comprises an indication of capabilities of the computing device (col 10 lines 43-55 “The operations include searching a manifest repository for manifests that include the bundle component identifier at stage 204. For example, manifests in the manifest repository can comprise a bundle component identifier, and the identifier for the bundle component that the dependent bundle component depends on can be compared to identifiers in manifests in the manifest repository. The process 200 can then include a decision stage 205 for determining whether any compatible manifest is found. In response to determining that no compatible manifest is found, In response to determining that at least one compatible manifest is found, “) and  (col 8 lines 25-45 “ In some embodiments, the bundle retriever 132 can be configured to automatically download the bundles associated with the retrieved bundle manifest 138. In additional embodiments, the manifest retriever 130 can also automatically download one or more manifests 138 of any other bundles that are depended on, and the bundle retriever 132 can automatically download one or more of the bundles that are depended on. In other embodiments, the bundle retriever 132 can be configured to download any other bundles that are depended on, only in response to receiving a request by the dependent bundle component to load the bundles. As shown in FIG. 1C, based on the received bundle manifest 138, the bundle retriever 132 can be configured to transmit a bundle request 139 to the network location that stores the bundles, for example, the web servers 106. The bundle retriever 132 can be configured to receive a bundle 140 in response. The bundle retriever 132 can be configured to load the retrieved bundle 140, enabling the web browser 112 to execute scripts of the bundle 140 for providing a designed user experience;

based on the capabilities of the computing device, a second package comprising the one or more secondary software modules;(language of claims 11 “the computing device to: identify, in the selected manifest of the second bundle, (i) another bundle identifier of a third bundle that is depended on by the second bundle and (ii) another version identifier for the third bundle; and repeat the searching, comparing, determining, and retrieving operations for the third bundle”) and claim12 “The computing device of claim 10 wherein: to search the manifest repository includes to receive a search result indicating that none of the manifests found during the searching of the manifest repository comprise the version identifier for the second bundle; and to compare the version information includes, in response to receiving the search result, select one of the manifests having a most recent compatible version for the second bundle”);
 and sending the second package to the computing device (25) In some embodiments, the bundle retriever 132 can be configured to automatically download the bundles associated with the retrieved bundle manifest 138. In additional embodiments, the manifest retriever 130 can also automatically download one or more manifests 138 of any other bundles that are depended on, and the bundle retriever 132 can automatically download one or more of the bundles that are depended on. In other embodiments, the bundle retriever 132 can be configured to download any other bundles that are depended on, only in response to receiving a request by the dependent bundle component to load the bundles. As shown in FIG. 1C, based on the received bundle manifest 138, the bundle retriever 132 can be configured to transmit a bundle request 139 to the network location that stores the bundles, for example, the web servers 106. The bundle retriever 132 can be configured to receive a bundle 140 in response. The bundle retriever 132 can be configured to load the retrieved bundle 140, enabling the web browser 112 to execute scripts of the bundle 140 for providing a designed user experience”) where to load the retrieved bundle and enabling the web browser to execute the script of the bundle clearly shows send bundle component (second package) to the computing device as claimed.. (col 7 lines 27-35 20 “In some embodiments, the manifest retriever 130 can to be configured to retrieve the bundle manifest 138 of the bundle component from the manifest service 133 (FIG. 1B) in anticipation of the dependent bundle component requesting that the bundle component be loaded. For example, the loader 126 can be configured to retrieve and preload manifests or bundle components so that the bundle components can be executed soon after the HTML page is received by the web browser of the user device 102”).

As per claim 2 the rejection of claim 1 is incorporated and further Gonzalez discloses: wherein the request for the one or more secondary software modules comprises an indication of an error message associated with the one or more secondary software modules (col 10 lines 48-53 “ The process 200 can then include a decision stage 205 for determining whether any compatible manifest is found. In response to determining that no compatible manifest is found, the process 200 can include reporting an error at stage 207”).
As per claim 4 the rejection of claim 1 is incorporated and further Gonzalez discloses: wherein the request for the one or more secondary software modules further comprises an indication of a first version of the one or more secondary software modules available at the computing device, and wherein generating the second package comprises generating a second version of the one or more secondary software modules.(Abstract, a method includes identifying a bundle component identifier and a version identifier for the bundle component that the dependent bundle component depends on in a manifest associated with the dependent bundle component. The method then includes retrieving a manifest for a bundle component that includes the bundle component identifier and is a most recent compatible version of the bundle component. (col 3 lines 30-40 “ Several embodiments of the disclosed technology can address at least some of the foregoing challenges by implementing a bundle manifest file that tracks metadata of a bundle. A loader can then use a bundle manifest file for finding compatible versions of a bundle/manifest pair (referred to herein as a “bundle component”) as a dependency of another bundle component. The web application can then retrieve and load the compatible bundle in the web page. In one implementation, a client-side loader identifies an identifier and a compatible version of a bundle component that the dependent bundle component depends on in a bundle manifest. The client-side loader can then retrieve, from a bundle manifest repository, a bundle manifest for a bundle component that is the most recent compatible bundle component. The web application can then retrieve the bundle component implementation using a URL included in the retrieved manifest, and load the retrieved bundle component. Several embodiments of the disclosed technology can thus perform versioning on bundles for loading by a web application, ensuring that a bundle that is loaded based on a dependency is compatible with the dependent bundle”)  (col 7 lines 50-67 to col  8 lines 1-6  “In some embodiments, the manifest service 133 may not return the manifest 138 for the precise version of the bundle component described by the search criteria. Instead, the manifest service 133 can be configured to find and return the manifest 138 for a different version or versions of the bundle component that is compatible with the bundle component version included in the search criteria. In some embodiments, when multiple versions of the bundle component are available the manifest retriever 130 can be configured to retrieve a manifest for the most recent compatible version of the bundle component. For instance, as shown in FIG. 2, for the bundle component with identifier “1ABF0C79-D41B-44D2-974E-0188081F6A4A,” the manifest service 133 may not have found version “1.2.3,” as specified in the search criteria, but versions 1.0.1, 1.5.0, 1.5.6, and 2.0.4 can be available, with version 2.0.4 being the latest and with most recent fixes and/or features. However, version 2.0.4 may be incompatible with the bundle component. The manifest retriever 130 can be configured to instead retrieve version 1.5.6 because version 1.5.6 is the most recent compatible version for version 1.2.3. In some embodiments, the manifest retriever 130 retrieves the exact version regardless of whether a newer version is available, e.g. to implement a “safe mode” for handling unforeseen incompatibilities”);.
As per claim 5 the rejection of claim 1 is incorporated and further Gonzalez discloses: wherein the first package is generated based on a first format, (col 1 lines 62-67 to col 2 lines 1-5 “Several embodiments of the disclosed technology can address at least some of the foregoing challenges by shifting execution of the web applications from the server side to the client side, e.g., on a client computing device. In one implementation, a developer can configure a web application by (i) defining various content items of the web page and associated rendering format and (ii) defining various functional components or “actions” of the web application using a TypeScript, JavaScript, or other suitable types of scripting or client-executable computer language”);
 and wherein the second package is generated based on a second format (col 5 lines 13-16 “ the bundle manifest of a bundle component can be represented by a JavaScript Object Notation (“JSON”) data file. An example of a bundle manifest 138 in JSON format”).
As per claim 6 the rejection of claim 1 is incorporated and further Gonzalez discloses:  wherein the computing device is configured to execute the one or more secondary software modules and the web application simultaneously (col 1 lines 41-48,  “different web pages of the web site may be rendered by different web applications. The web site can also deploy scripts or plug-in units to the web application and having executables and associated library files in order to provide enhanced user experiences. For example, scripts or plug-in units can be executed upon request to dynamically retrieve updated information from external sources, query back-end databases based on user input, or perform other suitable actions”) clearly shows  web application and scripts are executed simultaneously, the scripts are the secondary software modules (As used herein, the term “bundle” generally refers to a group of scripts packaged together. (col 4 lines 10-18 “The scripts can comprise modules that export functions that a web application can use. As used herein, the term “dependent bundle” generally refers to a bundle that depends on another bundle. For example, a dependent bundle can use the result of a function provided by another bundle on which the dependent bundle depends. As used herein, the term “bundle manifest” generally refers to a metadata file for a bundle”).
As per claim 7 the rejection of claim 1 is incorporated and further Gonzalez discloses:    wherein the request identifies the web application (col 5 lines 20-23, “ upon receiving a web page request 108 from the user 103 via the computer network, the web servers 106 can provide the page model 110 to the client device”) and where the page model include a URL or other suitable type of references ( col 4 lines 42-45 “he page model 110 can include a URL or other suitable types of references”).
Claims 8-9 and 11-14 are apparatus claims corresponding to the method claims 1-2, 4-7 respectively and rejected under the same reason set forth in connection of the rejection of claims 1-2 and 4-7 respectively. 
Claims 15-16 and 18-20 are computer-readable media claims corresponding to the method claims 1-2 and 4-6 respectively and rejected under the same reason set forth in connection of the rejection of claims 1-2 and 4-6 respectively. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 3, 10 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez del Solar US 10635728 B2  hereinafter Gonzalez  and further in view of Goldman et al  US 20130167105 A1)
As per claim 3 Gonzalez does not specifically disclose however, in an analogous art Goldman discloses: wherein the second package further comprises a digital watermark. (Goldman et al  US 20130167105 A1 ([0028] “Note that the packaging tool 230 can be an example of an application development tool 210. Thus, the packaging tool 230 can add its own digital watermark”), 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Goldman with the method of Gonzalez.  The modification would be obvious because this technology uses for methods that include the actions of: identifying a software application available from a software application distribution system; This can result in performance (e.g., increased speed) for the overall process of accessing (e.g., scraping) the different software application distribution systems 330a, 330b to detect previously applied watermarks.

Claims 10 and 17 are rejected under the same reason set forth in connection of the claim 3 above.


Conclusion
9.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.
Fant, IV US 10083030 B1 (29)  (col 6 lines 12-22  “In one embodiment, executable bundles 158 may be a data structure that stores executable bundles for application components that are ready for deployment. In one embodiment, when a request is received to add an application component to the application repository 154, asynchronous dependency resolver 115 may initiate a deployment process that builds an executable bundle for the application components (and its incorporated dependency components) and store it in executable bundles 158 for deployment to consumers of that application component”).

Guizar US 20090070764 A1 [0020] and then builds a web application package using the deployment descriptors. The web application package may also provide a reference to (or be otherwise associated with [0012] a deployment server automatically generates deployment descriptors for executing a business process as a web application. then builds a web application package using the deployment descriptors. The web application package may also provide a reference.

Johnston US 20160094483 A1 Methods and systems for provisioning services or resources on a cloud service for successful execution of an application includes detecting a request for executing an application on a cloud service. In response to the request, a descriptor record for the application is retrieved from a descriptor file. The descriptor record is specific for the cloud service and provides details of environmental resources or services required for executing the application. 
Asell; US 20180197154 A1 The tools can include a first tool and a second tool, and the first tool provides input for the second tool, and an output of the second tool depends on the input from the first tool. The data of an item is accessed via one of the tools.  the first group of tools for capturing the logical structure of the loaded module system and the second group of tools that provide general access to items and item sets of the loaded module system. information associated with PAS can be served from the server 102 and used via a client-side application, such as a web browser, on the client ;  implement client-side parts of the applications distributed by the PAS, such as the client-sides to the server-sides of the web applications.

Cardno US 20110261049 A1 BPD Packages: A BPD Package is made up from a set of related BPDs. This relationship (between a BPD Package and its BPDs) is defined using metadata. According to one embodiment, the described server components of the application are a Java based application and utilize application framework such as the IBM.TM. WebSphere application server framework, other platforms and server applications may be utilized as alternatives. The client application may be a mashup that utilizes the server components or it could be a rich internet application written using the Adobe.TM. Flash framework.

Title: Dynamic placement for clustered web applications, author:  A Karveet al, published o 2006.

Title: Modeling interactions and navigation in web applications, author:  N Güell, et al, published on 2000.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAMELI DAS whose telephone number is (571)272-3696.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:00 pm (ET).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mr. Emerson Puente can be reached at (571) 272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAMELI DAS/Primary Examiner, Art Unit 2196